NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JAN 26 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   21-10146

                  Plaintiff-Appellee,             D.C. No.
                                                  1:13-cr-00146-AWI-BAM-1
    v.

ROBERT ARON SPRENKLE,                             MEMORANDUM*

                  Defendant-Appellant.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                             Submitted January 19, 2022**

Before:        SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

         Robert Aron Sprenkle appeals pro se from the district court’s denial of

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.1


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Sprenkle’s request for oral
argument is denied.
1
    The order to show cause issued on November 30, 2021, is discharged.
      As an initial matter, the government is correct that, because Sprenkle waited

nearly three months to file his motion for reconsideration, his appeal is timely only

as to the district court’s order denying his motion for reconsideration. See United

States v. Belgarde, 300 F.3d 1177, 1180 (9th Cir. 2002) (motion for

reconsideration tolls the time to appeal the underlying order only if it is filed

within the time for appeal). However, even if Sprenkle’s appeal were timely as to

both orders, he has not shown that the district court abused its discretion in denying

relief. See United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (denial of

compassionate release is reviewed for abuse of discretion); United States v. Lopez-

Cruz, 730 F.3d 803, 811 (9th Cir. 2013) (denial of motion for reconsideration is

reviewed for abuse of discretion). Contrary to Sprenkle’s argument, nothing in the

court’s orders indicates that it gave any consideration to U.S.S.G. § 1B1.13.

Moreover, the court reasonably concluded that, because the protocols in Sprenkle’s

prison had reduced the number of COVID-19 infections to zero, Sprenkle had

failed to show extraordinary and compelling reasons for release. Finally, the

record belies Sprenkle’s assertion that he offered new evidence justifying

reconsideration.

      Sprenkle’s motion to supplement the record is denied.

      AFFIRMED.




                                           2                                        21-10146